Citation Nr: 0110864	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-12 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation under the provisions of title 38, 
United States Code, Section 1151, for residuals of a retained 
sponge from a previous laparotomy.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  


INTRODUCTION

The veteran served on active duty from December 1942 until 
January 1946.
 
This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2000 
rating decision of the Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to compensation under 38 
U.S.C.A. § 1151 for residuals of a retained sponge from a 
previous laparotomy.  

In May 2000, the veteran indicated on his appeal form (VA 
Form 9) that he desired a hearing before a Member of the 
Travel Board.  However, in a statement received by the RO in 
July 2001, the veteran stated that he wished to withdraw his 
request for a hearing.  See 38 C.F.R. § 20.702(e) (2000).  
Accordingly, the Board will proceed without further delay.  


FINDINGS OF FACT

1.  In October 1996, the veteran underwent treatment, to 
include a laparotomy and an abdominal aortic aneurysmectomy, 
at a VA medical facility.  In June 1999, the veteran 
underwent an exploratory laparotomy at a VA medical facility 
for removal of a retained sponge as a result of his October 
1996 laparotomy.  

2.  The claims file includes medical evidence showing that 
the veteran has residuals of a retained sponge from a 
laparotomy which consisted of a non-healing wound.  There is 
no other residual disability.


CONCLUSION OF LAW

The criteria for entitlement to benefits for a non-healing 
wound under 38 U.S.C.A. § 1151 for residuals of a retained 
sponge from a previous laparotomy have been met.  38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. §§ 3.358, 3.800 (2000).




REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the March 2000 rating decision that the evidence 
did not show that he had residuals of a retained sponge from 
a previous laparotomy as a result of VA medical treatment.  
That is the key issue in this case, and the rating decision, 
as well as the March 2000 statement of the case (SOC), 
informed the appellant of the evidence needed to substantiate 
his claim.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision, and the SOC, informed him of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In this case, the appellant has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of this claim.  The RO 
requested all relevant treatment records identified by the 
appellant.  Specifically, the RO has obtained the VA and non-
VA hospital records of the veteran's treatment and VA reports 
from his follow-up care.  The Board therefore finds that 
there is more than sufficient evidence of record to decide 
his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The veteran asserts that he is entitled to compensation for 
residuals of a retained sponge from a previous laparotomy 
under 38 U.S.C.A. § 1151.  Specifically, a review of the 
veteran's written statements, shows that the veteran argues 
that he has stomach trouble which is manifested by the 
inability to eat certain foods, and that he "[H]ad to go to 
the bathroom as soon as I ate and feel blown up in my stomach 
all the time."  

Title 38, U.S.C. § 1151 provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, 
medical or surgical treatment, or examination, compensation 
shall be awarded in the same manner as if such disability 
were service connected.  See also 38 C.F.R. § 3.800.  
Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  Those amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  Therefore, as the veteran filed his claim in August 
1999, this claim must be decided under the current, post-
October 1, 1997 version of 38 U.S.C.A. § 1151, as enacted in 
Public Law No. 104-204.

For compensation under 38 U.S.C.A. § 1151, the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, or 
examination, and not be merely coincidental therewith.  In 
the absence of evidence satisfying this causation 
requirement, the mere fact that aggravation occurred will not 
suffice to make the additional disability or death 
compensable.  38 C.F.R. § 3.358(c)(1)(2).  

An October 1996 VA hospital report shows that the veteran was 
admitted for two days with diagnoses of AAA (abdominal aortic 
aneurysmectomy), hypertension and prostate carcinoma with 
metastases.  He was transferred to another facility, and on 
October 17, 1996, he underwent an aorto-external iliac bypass 
20 x 10 millimeter Dacron graft.  The postoperative diagnosis 
was inflammatory abdominal aortic aneurysm.  He reportedly 
tolerated the procedure well and went to the recovery room in 
good condition.  

A VA hospital report, dated in November 1996, shows that the 
veteran was admitted for about two weeks with possible CHF 
(chronic heart failure) and bilateral edema.  He had iron 
deficiency anemia which was thought to be due to the surgical 
repair of his aortic aneurysm.  He was asymptomatic after 
antibiotics were administered.  

Reports from Pickens County Medical Center (PCMC), dated in 
June 1999, show that the veteran was treated on at least two 
separate occasions over the course of several days for GI 
(gastrointestinal bleed) (specifically, bright red blood per 
rectum). He was found to have diverticulosis, internal 
hemorrhoids, and a computerized tomography (CT) scan revealed 
an "incidental finding of surgical sponge in the mass of 
mid-abdomen."  His treatment included blood transfusions.  
The report indicates that the veteran's GI bleed was "most 
likely" secondary to his diverticulosis and internal 
hemorrhoids.  His bleeding persisted, and he was transferred 
to the VA medical center (VAMC) in Birmingham.

A Birmingham VAMC report, dated in June 1999, shows that the 
veteran was admitted for two days.  The report essentially 
notes that he initially presented for treatment a week before 
(at PCMC), with bright red blood per rectum and that he was 
otherwise asymptomatic.  The report notes that his GI bleed 
was secondary to diverticulosis and internal hemorrhoids, and 
that he was totally asymptomatic from his retained laparotomy 
sponge.  It was decided to transfer the veteran to the VAMC 
in Memphis for removal of the retained sponge.  

A hospital report from the Memphis VAMC, dated in June 1999, 
shows that the veteran was admitted on June 23, 1999, and 
that he underwent an exploratory laparotomy the next day.  
The foreign body, and the fluid that contained it, were 
removed.  The veteran reportedly did well postoperatively, 
and he was discharged to home on June 28, 1999.  

VA outpatient treatment reports, dated between October 1996 
and August 1999, show that the veteran received follow-up 
care in October 1996 for his AAA.  Reports dated between July 
and August of 1999 show that the veteran received follow-up 
care for his surgery that primarily consisted of dressing 
changes.  These reports generally indicate that the veteran 
denied fever, chills, nausea and vomiting, or decreased 
appetite.  Reports dated in July 1999 note that his wound was 
granulating and closing well, with no pus or necrotic tissue.  
An August 1999 report indicates that the wound was 18 
centimeters (cm.) long, dry and clean, and almost entirely 
healed.  However, it was noted that there had been a non-
healing wound that had been present for months.

The Board believes that there are two sub-issues in this 
appeal.  The first is the post operative scar and the second 
is the claimed digestive tract complaints.

Scar 

It is clear that the failure to remove a surgical sponge is 
fault.  The next issue is whether compensation is warranted 
for a residual disability.  In this case, the veteran had 
undergo another operative procedure.  In August 1999, it was 
established that he had a non-healing wound that had been 
checked for months.  Although there had been some 
improvement, it was noted that it was almost healed.  This 
reflects that the wound had not completely healed.  The Board 
concludes that a non-healing wound is a residual disability.  
The veteran should be entitled to compensation until the 
wound became asymptomatic.

Digestive Tract

A review of the claims file shows that the veteran's retained 
sponge was noted during treatment for rectal bleeding, and 
the medical evidence indicates that the sponge was 
asymptomatic, as well as incidental to his GI bleeding.  His 
GI bleeding was noted to be secondary to his diverticulosis.  
In summary, there is no medical evidence showing that the 
veteran currently has digestive tract residuals of a retained 
sponge from a previous laparotomy.  Therefore, his claim must 
be denied.  See generally, Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
(holding that the veteran must submit proof of a presently 
existing disability in order to merit an award of 
compensation).  In this regard, although the veteran 
apparently has about an 18 cm. scar from his June 1999 
surgery to remove the retained sponge, the medical evidence 
indicates there is no indication of muscle damage, repeated 
ulceration, foreign bodies, limitation of motion or 
limitation of function.  In such cases, a scar is not a 
compensable condition unless the veteran experiences some 
complications with the scar; and the current state of the 
record does not document any such complications.  See 
generally 38 C.F.R. § 4.118; see also 38 C.F.R. § 4.48, 
Chelte v. Brown, 10 Vet. App. 268 (1997).  As the record is 
devoid of any medical evidence showing that the veteran has 
residuals of a retained sponge from a previous laparotomy, 
his claim for compensation pursuant to 38 U.S.C.A. § 1151 
must be denied.  

The Board has thoroughly reviewed all the evidence of record, 
but finds no medical evidence that the veteran developed an 
additional disability due to fault on the part of the VA in 
furnishing hospital care, or medical or surgical treatment.  
The Board has considered the veteran's contention that he has 
residuals of a retained sponge from a previous laparotomy.  
However, while the veteran is competent to testify as to 
symptomatology he has experienced, without medical expertise 
or training, he is not competent to offer a medical opinion 
as to his diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) (laypersons are not competent to render medical 
opinions).

In reaching this determination, the Board has specifically 
considered VAOPGCPREC 7-97 (Jan. 29, 1997).  However, that 
decision was specifically limited to the law as in effect 
prior to the previously discussed amendments.  

The Board has considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation for residuals of a retained sponge from a 
previous laparotomy (limited to a non-healing wound) under 
the provisions of 38 U.S.C.A. § 1151 is granted.  
Compensation for claimed digestive tract disability under the 
provisions of 38 U.S.C.A. § 1151 is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

